Citation Nr: 0826606	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veteran Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not have PTSD.  

2.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.

3.  The preponderance of the medical evidence shows that the 
veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Sinusitis was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the October 2004 and July 
2006 letters, which were provided before the adjudication of 
the respective claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  Upon 
discovering the veteran's medical service records were 
destroyed in a fire at the Records Center, the VA made 
necessary efforts to obtain other medical records that would 
support the veteran's claim.  The RO requested from the 
veteran possible times and locations where he sought 
treatment while in service, and queried these sources.  This 
effort proved to be futile, as the various government 
entities indicated they had no information concerning the 
veteran.  The veteran's post service treatment records and 
relevant witness statements were obtained, and he declined a 
hearing on this matter.  Further, the Board does not have 
notice of any additional evidence which is relevant that the 
VA has failed to obtain.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to develop evidence 
is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Korea; however after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for PTSD because the most convincing medical evidence 
reflects that the veteran does not have PTSD.

In reaching this conclusion, the Board notes that the veteran 
indicated multiple stressors associated with his PTSD claim, 
and it is observed he earned the Combat Infantryman's Badge 
serving in Korea.  Nevertheless, he has not submitted any 
consistent medical evidence to support his PTSD claim.  

The VA screened the veteran for PTSD in August 2004, and it 
was noted that the veteran did not suffer from PTSD.  During 
this screening, the veteran was asked a series of questions 
related to the claimed stressors and his daily interactions.  
At the conclusion of this screening, the examiner concluded 
that the veteran suffered from an anxiety disorder and 
depression, but not PTSD.

The veteran was afforded a comprehensive psychiatric 
examination by the VA in December 2005, which resulted in a 
conclusion that he did not have PTSD.  The report reflects 
that the examiner interviewed the veteran and conducted a 
psychological examination.  During this examination, the 
examiner specifically considered the veteran's stressors from 
his time in Korea, and his mild sleep impairment.  Following 
this evaluation, the veteran was diagnosed with an anxiety 
disorder, but not PTSD.

The Board notes that both the VA psychological examination 
and the PTSD screening weigh against the veteran's claim.  
The examination is credible based on the interview of the 
veteran and the consideration given his medical history to 
reach an ultimate diagnosis.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, however, the preponderance of 
the competent medical evidence shows that the veteran's 
current symptoms do not support a diagnosis of PTSD.  The 
veteran's own opinion, as expressed in his multiple 
statements, that his current complaints are related to 
service and are due to PTSD, are not enough to support his 
claim.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.  

Bilateral Hearing Loss

The veteran contends that he was exposed to noise during his 
service in Korea.  Specifically, the veteran recounted noise 
exposure, due to firing a variety of weapons without ear 
protection, and he believes this past exposure caused his 
current hearing loss.  

The Board finds that the veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident therein.  

Though the veteran's service treatment records are 
unavailable, at his separation examination in March 1956, the 
veteran's hearing was found to be normal in both the ears.  
There is no medical evidence of hearing loss within a year 
after separation from service.  Hearing loss was not noted in 
May 1962 in a VA hospitalization record, where the veteran 
was admitted to a VA hospital.  The only clinical diagnosis 
at that time was chronic sinusitis, a peptic ulcer, and gall 
bladder disease.  Numerous other reports after this time are 
negative for any complaint pertaining to the ears.  

The earliest evidence of hearing loss contained in the 
veteran's file appears some forty-six years after service.  A 
treatment note from June 2002 reflects the doctor's initial 
assessment of bilateral hearing loss.  This treatment note 
does not indicate the severity of the veteran's hearing loss, 
or any other information concerning this condition.  Further, 
the treatment records contain no medical opinion indicating 
that the hearing loss is related to service.  

A February 2003 VA audiological examination reflects the 
nature and level of the veteran's hearing loss.  After 
conducting this evaluation, the examiner found that the 
veteran suffered from profound SNHL (sensorineural hearing 
loss) in both ears.  The evaluation gives no indication that 
the veteran's hearing loss may be due to service.  The report 
of an audiological assessment conducted by the VA in April 
2003 contains an assessment that the veteran's hearing loss 
is profound, but again there is no assessment that this 
hearing loss may be due to the veteran's time in-service.     

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors, such as loud 
noises, while in-service.  However, to the extent that the 
veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of hearing loss since 
service, the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no hearing loss for many years.  In this 
regard, the Board notes that the veteran's statements 
contradict his separation examination, which indicates he had 
normal hearing.  More to the point, any claim of having had 
hearing loss on an ongoing basis is further contradicted by 
the complete lack of any medical evidence for many years 
after service.  Indeed, there is no indication that this 
disability was diagnosed or treated for many years following 
his separation from service. See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the veteran's separation exam, which shows normal results on 
testing, have significantly higher probative value than 
statements presented many years later in support of a claim 
for monetary benefits.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

Sinusitis

The veteran contends that he developed sinusitis as a result 
of his experiences in-service; however after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for sinusitis because the most convincing medical evidence 
reflects that the veteran does not have sinusitis.

In an undated correspondence to the VA, the veteran contends 
he has sinusitis that is related to his time in service.   
The veteran contends his two year tour in Korea, beginning in 
June 1953, is a possible cause of his sinusitis.  Further the 
veteran states that in September 1955, he was confined to his 
quarters due to respiratory problems, as further indication 
that his sinusitis is connected to service.  Aside from the 
veteran's numerous statements there is little to link the 
veteran's sinusitis to service.

The veteran's separation exam in March 1956 indicates his 
nose and sinuses were normal, which weighs against connecting 
the veteran's sinusitis to service.  The veteran does present 
a May 1962 hospital record indicating he was admitted due to 
sinusitis complications, but this was some six years after 
separation from service.  There is no indication that the 
veteran's time in-service produced this finding; in fact, the 
lengthy period without post-service treatment weighs heavily 
against the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Importantly, the veteran's VA treatment records fail to 
indicate the veteran currently suffers from sinusitis, or 
that his current allergic rhinitis was incurred in, or 
aggravated by, service.  In August 2007, the San Juan VA 
Medical Center reported that a thorough search revealed no 
records, either paper or electronic, for treatment of chronic 
sinusitis.  Treatment notes from February 2003 and July 2003 
indicate the veteran has allergic rhinitis controlled, rather 
than sinusitis, so the preponderance of the competent medical 
evidence shows that the veteran does not have sinusitis.  The 
veteran's own opinion, as expressed in his multiple 
statements, that his current complaints are related to 
service and are in fact sinusitis, are not enough to support 
his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  As such, there is no evidence that 
this condition occurred in, or was aggravated by, service, 
and the claim must be denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for sinusitis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


